Citation Nr: 0502941	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03 10-952	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) compensation, to in turn establish service 
connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The appellant was enrolled in the Reserve Officers' Training 
Corps (ROTC) at Pennsylvania State University from September 
to December 1978.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the VA Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the appellant's 
claim for service connection for an acquired psychiatric 
disability because she did not have qualifying active 
military, air or naval service.  She filed a timely appeal.


FINDING OF FACT

The appellant did not have qualifying service.


CONCLUSION OF LAW

The criteria have not been met for basic eligibility for VA 
compensation benefits.  38 U.S.C.A. § 101 (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the claimant was provided the required VCAA 
notice in July 2002, which was prior to the RO's initial 
decision in August 2002.  So this was in accordance with the 
holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the July 2002 VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that she was otherwise fully notified of the need to 
give VA any evidence pertaining to her claim.  The July 2002 
VCAA letter requested that she provide or identify any 
evidence supporting her claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of July 2002, the appellant 
was requested to respond within 30 days.  The letter also 
informed her that she could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, her claim be granted.



38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO requested verification of the 
appellant's service from the National Personnel Records 
Center (NPRC), and obtained her ROTC records.  She submitted 
copies of her disenrollment from the ROTC program.  Private 
medical records from Hamot Medical Center and Community 
Integration, Inc., were submitted.  Although over 2 years 
have passed since the July 2002 VCAA letter, she has not 
indicated that she has any additional relevant information or 
evidence to submit, or which needs to be obtained.  
Furthermore, although offered, she declined her opportunity 
for a hearing to provide oral testimony in support of the 
claim.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

The report of the January 1977 ROTC medical examination is 
negative for any psychiatric disability.  The appellant 
denied having any nervous trouble of any sort.

Records from the Air Force ROTC indicate the appellant was 
disenrolled from the Professional Officer Course in December 
1978.  It was not recommended that she be ordered to 
involuntary active duty.  She was honorably discharged from 
the U.S. Air Force in December 1978.



Private medical records from July 1994 through July 2002 from 
Community Integration, Inc., indicate the appellant had a 
history of psychiatric disorders, alcohol dependency, and 
poly-substance abuse.  A March 2000 psychiatric evaluation 
diagnosed schizo-affective disorder, alcohol dependency (in 
remission), poly-substance abuse/dependency (in remission) 
(Axis I); borderline personality disorder (by chart history) 
(Axis II); chronic mental illness (Axis IV); and a 
Global Assessment of Functioning (GAF) score of 60 (Axis V). 

In July 2002, the appellant filed a claim for service 
connection for an acquired psychiatric disorder (see VA Form 
21-526).  She stated she became psychotic and suicidal during 
her fall term at Pennsylvania State University and, 
therefore, could not complete the program.  

In an August 2002 statement, the appellant said that upon 
completion of her ROTC basic training, she returned to school 
to begin her sophomore year, but began experiencing emotional 
and mental problems midway through the term.  She said she 
saw a psychiatrist, disenrolled from ROTC, and left school at 
the end of the term.  Thereafter, she reports she was 
hospitalized several times over the years for various 
psychiatric problems.

In August 2002, the RO received a response from the NPRC 
indicating the appellant had no active duty, and served in 
the ROTC program from September to December 1978.

In the appellant's April 2003 substantive appeal (VA Form 9), 
she stated she went to basic training at Rickenbacher Air 
Force Base sometime in July of 1978.  She said she completed 
six weeks of basic training, returned to college, and entered 
the ROTC program and training.  She said it was during that 
time period that she began to feel suicidal and had to 
disenroll in the program.  She then left college at the end 
of the term.  Thereafter, she reported being hospitalized 
several times over the years.




Governing Statutes and Regulations

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2004); see also Harris v. West, 13 Vet. 
App. 509 (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2004); see also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998)

ACDUTRA and INACDUTRA are defined under 38 C.F.R. § 3.6 (c) & 
(d), respectively, as follows:

(c) Active duty for training. (1) Full-time duty 
in the Armed Forces performed by Reserves for 
training purposes;

(2) Full-time duty for training purposes 
performed as a commissioned officer of the 
Reserve Corps of the Public Health Service:

(i) On or after July 29, 1945, or

(ii) Before that date under circumstances 
affording entitlement to full military benefits, 
or

(iii) At any time, for the purposes of dependency 
and indemnity compensation:

(3) Full-time duty performed by members of the 
National Guard of any State, under 32 U.S.C 316, 
502, 503, 504, or 505, or the prior corresponding 
provisions of law or full-time duty by such 
members while participating in the reenactment of 
the Battle of First Manassas in July 1961;

(4) Duty performed by a member of a Senior 
Reserve Officers' Training Corps program when 
ordered to such duty for the purpose of training 
or a practice cruise under chapter 103 of title 
10 U.S.C.

(i) The requirements of this paragraph are 
effective --
(A) On or after October 1, 1982, with respect to 
deaths and disabilities resulting from diseases 
or injuries incurred or aggravated after 
September 30, 1982, and

(B) October 1, 1983, with respect to deaths and 
disabilities resulting from diseases or injuries 
incurred or aggravated before October 1, 1982.

(ii) Effective on or after October 1, 1988, such 
duty must be prerequisite to the member being 
commissioned and must be for a period of at least 
four continuous weeks.

(5) Attendance at the preparatory schools of the 
United States Air Force Academy, the United 
States Military Academy, or the United States 
Naval Academy by an individual who enters the 
preparatory school directly from the Reserves, 
National Guard or civilian life, unless the 
individual has a commitment to service on active 
duty which would be binding upon disenrollment 
from the preparatory school.

(6) Authorized travel to or from such duty.

The term does not include duty performed as a 
temporary member of the Coast Guard Reserve.

(d) Inactive duty training. This means: (1) Duty 
(other than full-time duty) prescribed for 
Reserves (including commissioned officers of the 
Reserve Corps of the Public Health Service) by 
the Secretary concerned under 37 U.S.C. 206 or 
any other provision of law;

(2) Special additional duties authorized for 
Reserves (including commissioned officers of the 
Reserve Corps of the Public Health Service) by an 
authority designated by the Secretary concerned 
and performed by them on a voluntary basis in 
connection with the prescribed training or 
maintenance activities of the units to which they 
are assigned; and

(3) Training (other than active duty for 
training) by a member of, or applicant for 
membership (as defined in 5 U.S.C. 8140(g)) in, 
the Senior Reserve Officers' Training Corps 
prescribed under chapter 103 of title 10 U.S.C.

(4) Duty (other than full-time duty) performed by 
a member of the National Guard of any State, 
under 32 U.S.C. 316, 502, 503, 504, or 505, or 
the prior corresponding provisions of law. The 
term inactive duty training does not include:

(i) Work or study performed in connection with 
correspondence courses,

(ii) Attendance at an educational institution in 
an inactive status, or

(iii) Duty performed as a temporary member of the 
Coast Guard Reserve.

In order to establish basic eligibility for VA benefits based 
on ACDUTRA service, there must be evidence that the 
individual concerned died or became disabled during the 
period of ACDUTRA.  38 U.S.C.A. §101(24); see also 
Mercado-Martinez v. West, 11 Vet. App. at 419.  

Further, in order to establish basic eligibility for such 
benefits based upon INACDUTRA, the appellant first has to 
establish that she was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also, 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In other 
words, service connection is available for injuries, and not 
diseases sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. 
App. 484 (1994).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The appellant and her representative do not dispute that the 
law does not recognize her ROTC training as active service 
for the purposes of VA benefits.  Nonetheless, they argue 
that under the ROTC program, she was training as a cadet for 
the Armed Forces and, therefore, should qualify the same as a 
U.S. Military Academy cadet would.  

The statute and regulation specifically enumerate the types 
of duty that qualify as active service.  For example, Senior 
ROTC training can qualify as ACDUTRA or INACDUTRA, but there 
is no mention as to Junior ROTC training.  38 U.S.C.A. 
§§ 101(22) & (23) (West 2002); 38 C.F.R. § 3.6(c)(4) & (d)(3) 
(2004).  The Board notes that the appellant does not contend 
she was engaged in Senior ROTC training, and this is not 
otherwise indicated, so that is not at issue in this case.  

The statute and regulation also specify that attendance at 
the preparatory schools of the U.S. Air Force Academy, 
Military Academy, or Naval Academy may qualify as active 
service.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2004).  But 
contrary to the appellant's argument, enrollment in a ROTC 
program at a civilian university is not analogous to 
enrollment at a military preparatory school.  See 10 U.S.C.A 
Chapters 102, 103, 403, 603, and 903 (West 2002) (outlining 
the various programs).  



The statute and regulation are clear and require no 
interpretation.  Chevron U.S.A. Inc. v. Natural Resources 
Defense Council, Inc., 467 U.S. 837, 842, 104 S. Ct. 2778, 
2781, 81 L. Ed. 2d 694 (1984).  If Congress had intended to 
qualify all ROTC training as active service, it would not 
have specifically enumerated only Senior ROTC training.  The 
only reasonable interpretation is that the exclusion of 
Junior ROTC from the list of active service is purposeful.  

As the undisputed evidence does not reflect that the 
appellant's ROTC training qualifies her for veteran status, 
it follows that, as a matter of law, her claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the 
Board need not address the underlying question of whether she 
acquired her psychiatric disorder during a period of ACDUTRA 
or INACDUTRA. 

For these reasons, the claim for service connection for an 
acquired psychiatric disorder must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2004); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to basic eligibility for VA compensation is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


